Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7545 Page 1 of 19




       1                      UNITED STATES DISTRICT COURT

       2                     SOUTHERN DISTRICT OF CALIFORNIA

       3

       4 ENSOURCE INVESTMENTS, LLC,      )      Case No. 17CV0079-H-LL
                                         )
       5              Plaintiff,         )      San Diego, California
                                         )
       6   vs.                           )      Monday,
                                         )      April 20, 2020
       7   WILLIS, et al.,               )      10:30 a.m.
                                         )
       8              Defendants.        )
           _____________________________ )
       9
                      TRANSCRIPT OF TELEPHONIC MOTION HEARING
     10                 BEFORE THE HONORABLE MARILYN L. HUFF
                            UNITED STATES DISTRICT JUDGE
     11
           APPEARANCES:
     12
           For the Plaintiff:               VERONICA MCKNIGHT, ESQ.
     13                                     AARON D. SADOCK, ESQ.
                                            Panakos Law, APC
     14                                     555 West Beech Street
                                            Suite 500
     15                                     San Diego, California 92101
                                            (619) 800-0529
     16
           For the Defendants:              SHANNON D. SWEENEY, ESQ.
     17                                     MICHAEL ZARCONI, ESQ.
                                            Sullivan, Hill, Rez & Engel,
     18                                       APLC
                                            600 B Street, Suite 1700
     19                                     San Diego, California 92101
                                            (619) 233-4100
     20
           Transcript Ordered by:           SHANNON D. SWEENEY, ESQ.
     21
           Court Recorder:                  Lynnette Lawrence
     22                                     United States District Court
                                            333 West Broadway
     23                                     San Diego, California 92101

     24
        Proceedings recorded by electronic sound recording;
     25 transcript produced by transcription service.




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7546 Page 2 of 19



                                                                                ii
       1 Transcriber:                       Jordan R. Keilty
                                            Echo Reporting, Inc.
       2                                    2160 Fletcher Parkway
                                            Suite 209
       3                                    El Cajon, California 92020
                                            (858) 453-7590
       4

       5

       6

       7

       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7547 Page 3 of 19



                                                                                 1
       1    SAN DIEGO, CALIFORNIA      MONDAY, APRIL 20, 2020 10:30 A.M.

       2                                 --oOo--

       3       (Call to order of the Court.)

       4            THE CLERK:    Calling matter one on calendar,

       5 17CV0079, Ensource Investments, LLC versus Willis, for a

       6 telephonic motion hearing.

       7             THE COURT:    good morning.    State your appearances,

       8 first for the Plaintiff.

       9             MR. SADOCK (telephonic):      Aaron Sadock on behalf of

     10 Plaintiff.

     11              MS. MCKNIGHT (telephonic):        Good morning, your

     12 Honor.    Bonnie McKnight on behalf of Plaintiff.

     13              MS. SWEENEY (telephonic):      Shannon Sweeney

     14 appearing on behalf of Mark Willis.

     15              MR. ZARCONI (telephonic):      And good morning, your

     16 Honor.    Michael Zarconi on behalf of Mark Willis.

     17              THE COURT:    All right.    This is the Defendant's

     18 motion.    You may proceed.

     19              MS. SWEENEY:    Thank you, your Honor.      As you know,

     20 the jury determined that Plaintiff was injured in the amount

     21 of $205,000.     So this motion is to have such award set off by

     22 the amount that Tom Hayden paid in settlement to Plaintiff

     23 because he was alleged to be a joint tortfeasor with Mr.

     24 Willis and because the injury that was alleged by Plaintiff

     25 was the same for both of the joint tortfeasors.




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7548 Page 4 of 19



                                                                                  2
       1             The briefing makes it clear, your Honor, that both

       2 parties are in agreement that setoff is appropriate and

       3 warranted when both of two items are met:

       4             Number one, it was the same injury in both the

       5 matter that was settled and the matter that was resolved by

       6 trial.

       7             And, number two, that the injury is individual --

       8 indivisible such that there's joint and several liability.

       9             In this case, it is clearly the same injury.           And

     10 the injury as alleged and prosecuted by Plaintiffs was the

     11 loss of the investment money that Plaintiffs made in Hopewell.

     12 The causes of action asserted against Mr. Tathum and Mr.

     13 Willis were identical.      The allegations alleged against them

     14 were identical.     The misrepresentations that both joint

     15 tortfeasors were alleged to have made were identical.             And the

     16 injury was the same.

     17              Moving on to the second element, the injury was

     18 individual such that -- excuse me -- indivisible such that

     19 there was joint and several liability.         Plaintiff in multiple

     20 documents, including the original complaint and the first

     21 amended complaint, asserted in binding judicial admissions

     22 that the liability of Mr. Tathum and Mr. Willis was joint and

     23 several.    That means they are not allowed to contest that fact

     24 or that issue at this point.       Moreover, the authority that we

     25 presented, the Lafayette case, which is 152 Cal.App. 3d, 547,




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7549 Page 5 of 19



                                                                                    3
       1 which Plaintiff did not contest or distinguish, states that it

       2 is enough that Plaintiff only alleges that the injury is the

       3 same.

       4             And, here, no doubt that they alleged that the

       5 injury was the same.     They asserted that everything was the

       6 same.   In their opposing papers, Plaintiff states that things

       7 were changed by the summary judgment resolution.          But all that

       8 was changed was that the issues were narrowed for trial.              It

       9 doesn't change the fact that the settlement still resolved the

     10 same causes of action and the same injury against Mr. Tathum.

     11 And, because of that, there is no distinguishing the fact that

     12 the injury was the same and that the liability was joint and

     13 several.

     14              The only real argument that Plaintiff makes in

     15 opposition to the motion is that the issue of setoff was

     16 waived because it was not raised by Mr. Willis in his answer.

     17 And I'm going to turn it over to Mr. Zarconi to discuss the

     18 issue of waiver.

     19              MR. ZARCONI:    Thank you, Shannon.     Mike Zarconi

     20 speaking.

     21              The -- the Defendants' primary -- I'm sorry.           The

     22 Plaintiff's primary rebuttal to this setoff request is that

     23 the Defendants waived it by failing to plead it in their

     24 answer, and the cases that they rely on, primarily, the Borges

     25 v. City of Humboldt case, are really in apposite.           Borges was




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7550 Page 6 of 19



                                                                                 4
       1 a situation where a setoff issue was -- it arose in a

       2 settlement agreement, and the request for the setoff wasn't

       3 raised until a year later, as stated in the -- in the opinion,

       4 on the eve of trial.

       5             The circumstances here are vastly different than

       6 the Ninth Circuit says -- and we cited a plethora of cases in

       7 the Ninth Circuit and circuits -- circuits all around the

       8 country that admonish that a setoff for an affirmative defense

       9 broadly speaking is not necessarily waived simply by failing

     10 to plead it.     There has to be a showing by the other party of

     11 a prejudice that arises (indiscernible) or a lack of notice.

     12 And in this case, there's no -- there's no facts to support

     13 any such prejudice because the right of setoff didn't arise

     14 until August of 2019.       That was, you know, almost two full

     15 years after this case had been filed and the pleadings were at

     16 issue, not -- the right of setoff wasn't confirmed with the

     17 judge and the Defendants until Mr. Tathum was dismissed in

     18 October of 2019, and as we set forth in our reply papers, we

     19 began raising the issue immediately after that through a

     20 discovery dispute in front of Judge Lopez where we requested a

     21 copy of the settlement agreement, and we raised the issue of

     22 setoff.    It was discussed during our motion for summary

     23 judgment in that hearing, and I think --

     24              THE CLERK:     Counsel?

     25              MS. SWEENEY:    Michael, you're cutting off.




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7551 Page 7 of 19



                                                                                 5
       1             MR. ZARCONI:    Oh, I'm sorry.     Can you hear me now?

       2             THE CLERK:    Yes.

       3             THE COURT:    I can, yes.

       4             MR. ZARCONI:    Okay.   It was discussed on the record

       5 and in the motion for summary judgment hearing that it was --

       6 it was discussed in emails between (indiscernible) leading up

       7 to trial (indiscernible) subpoena us to obtain a copy of that

       8 document, all for purposes of setoff, and counsel even

       9 confirmed in writing prior to trial that he -- that they

     10 understood that the reason (indiscernible) agreement was so

     11 purposely was setoff.

     12              There's no indication that -- you know, that the

     13 Defendants waived or did not raise the issue timely.            It

     14 doesn't state any cases that require that (indiscernible)

     15 needs to amend the pleadings within months of trial after the

     16 case had been litigated for this long and the Defendant was

     17 clearly on notice of the request for a setoff arising out of

     18 the (indiscernible).

     19              THE COURT:    What was discussed, if at all, in the

     20 pretrial order about the issue?

     21              MS. SWEENEY:    Your Honor, the pretrial order does

     22 not raise the setoff issue.       This is Shannon Sweeney.

     23              THE COURT:    All right.    Thank you.

     24              And then is there any other position?

     25              MS. SWEENEY:    Sorry, your Honor.     May I add to




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7552 Page 8 of 19



                                                                                 6
       1 that?   Shannon Sweeney.

       2             THE COURT:    You may.

       3             MS. SWEENEY:    Thank you.    While the setoff issue

       4 was not raised in the pretrial order, it was something that

       5 was top of mind, as Mr. Zarconi said.        It was part of the

       6 discussion that was ongoing between counsel prior to trial and

       7 the reason for the pretrial subpoena.

       8             Also, as your Honor is aware, the idea of control

       9 person liability was also not discussed or raised in the

     10 pretrial order, and yet that was something that Plaintiffs

     11 brought up during trial and were allowed to tailor their

     12 arguments, again, consistent with their theme that Mr. Tathum

     13 and Mr. Willis were responsible for the identical alleged

     14 misrepresentations.

     15              And so while we acknowledge that the word "setoff"

     16 was not in the pretrial order, neither is the words "control

     17 person liability," and there was some great support as to

     18 claims similar to assert that in order to -- for them to make

     19 their case.

     20              THE COURT:    Can you address the issue that the

     21 amount of damages was less than Plaintiffs requested, so that

     22 if there is a setoff, it's on the unrecovered part of the

     23 damages?

     24              MS. SWEENEY:    Yes, your Honor.     I went back this

     25 morning, and I looked at the special verdict form.            This is




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7553 Page 9 of 19



                                                                                 7
       1 Shannon Sweeney speaking.      And the Question Number 6 of the

       2 special verdict form says:

       3                   "Please determine the economic loss,

       4             if any, incurred by Plaintiff, Ensource

       5             Investments, LLC, as a result of the

       6             violation of Rule 10(b)(5) of the

       7             Securities and Exchange Act."

       8             So on the special verdict form, the jury was asked

       9 for the total amount of damages it attributed -- the total

     10 amount of economic damages it attributed to Plaintiff's

     11 injury.    It did not specifically ask for the portion of

     12 damages it attributed to any misrepresentations made by Mr.

     13 Willis.

     14              So we believe that the amount, the $205,000 as

     15 awarded by the jury in the question on the special verdict

     16 form was capped with the full amount of the injury as

     17 Plaintiff -- that Plaintiff was entitled to recover for his

     18 economic damages.      So any setoff amount by Mr. Tathum would be

     19 reduced from that amount.

     20              THE COURT:    But because the only Defendant was in

     21 the earlier questions, your client, and not Mr. -- there's

     22 nowhere in the form that it requests any amount for Mr.

     23 Tathum, can the Plaintiff make the argument that the

     24 communications on -- between Tathum and the Plaintiff were one

     25 subset and the communications by Mr. Willis and the Plaintiffs




                                                               Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7554 Page 10 of 19



                                                                                  8
       1 were another subset, so that it's not coextensive?

       2             MS. SWEENEY:     I don't -- I don't believe so, your

       3 Honor.   This is Shannon again.      Under the Ninth Circuit

       4 authority, case C.B. v. City of Sonora, 769 F.3d 1005, the

       5 jury can -- can or must apportion fault for non-economic

       6 damages when, as here, economic damages are sought.            The jury

       7 cannot apportion damages between alleged joint tortfeasors.

       8 So it would have been inappropriate for the jury to be

       9 determining one subset as to one Defendant and one subset as

      10 to the other.    Plaintiff made it very clear they were just

      11 seeking economic damages.      And so that is the entire subset

      12 from which we must derive the setoffs.

      13             THE COURT:    Any other arguments by the Defendants?

      14             MS. SWEENEY:     Not right now, your Honor, unless we

      15 have something after -- after Plaintiffs.

      16             THE COURT:    All right.    Thank you.    And then let's

      17 hear from the Plaintiffs.      And I agree with the Defense on the

      18 waiver issue in the answer.       It isn't even ripe at that point.

      19 There may be an issue under the pretrial order because the

      20 pretrial order supersedes the pleadings.         So you may proceed.

      21             MR. SADOCK:    Your Honor, this is Aaron Sadock

      22 speaking.    I would like to start off with putting things in

      23 context in terms of this being an extraordinary remedy that is

      24 usually held out for mistake by the Court.         (Indiscernible)

      25 all this stems from mistake by the Plaintiffs.          There was




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7555 Page 11 of 19



                                                                                  9
       1 months of discussions and knowledge where the Plaintiffs were

       2 aware of a settlement agreement.       The hearings with Judge

       3 Lopez were truly discovery theories regarding their desire to

       4 seek the deposition of Tom Tathum rather than offset remedies.

       5 This is an issue that could have been addressed then, could

       6 have been addressed prior to or during the settlement

       7 discussions if the Plaintiffs were aware of it.          It could have

       8 been addressed at the pretrial order, the jury verdict, and at

       9 trial, which leads to a second highlight, which is really the

      10 prejudice to the Plaintiffs.

      11             The Borges case reference is directly off point.

      12 The Plaintiffs waited to add that case until the eve of trial.

      13 The Plaintiff submitted email exchanges between myself and Ms.

      14 Sweeney where I'm arguing the prejudice that this causes delay

      15 on the business day before trial.        We had no intention of

      16 waiving or grant the offset.       We had an intention of arguing

      17 it if she brought it up to the Court.

      18             The fact that the Plaintiff didn't bring it to the

      19 Court's attention clearly puts prejudice as defined in that

      20 case on the settlement agreement, puts prejudice on the trial

      21 itself, the fact that we couldn't address this in the pretrial

      22 order, the jury verdict or during the trial itself.

      23             And the biggest point, which is the jury, in the

      24 whole trial -- we were all there -- was about Willis' actions.

      25 They did not take into account Mr. Tathum's actions, the cost




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7556 Page 12 of 19



                                                                                 10
       1 of his actions.

       2             The third point I'd like to highlight from my

       3 pleadings is there are a number of assumptions that the

       4 Plaintiffs are making.      They're assuming that they know

       5 signing the agreement would have been bad.         They're assuming

       6 they included, in fact, causes of action that were addressed

       7 at trial.    They assume it includes the same parties.          And all

       8 of which are pure assumptions.

       9             Regardless of that fact and our objections and our

      10 motion to strike, it comes down to will the Plaintiff be made

      11 whole.   Now, the Court highlights the amount awarded, which

      12 was a -- which, in fact, is less than what we asked for or

      13 that undisputed fact.      We have no idea what the jury would

      14 have awarded if this issue was brought up with the Court and

      15 during trial.    And the fact that we don't know how the jury

      16 would have awarded the damages means this motion inherently --

      17 inherently results in prejudice to our client, injustice, and

      18 should be denied.

      19             I'm more than happy to address any other points

      20 that the Court would like us to expand upon.

      21             THE COURT:    Can -- can both sides refresh the

      22 Court's recollection, who had the initial conversations with

      23 the one plaintiff that made the investment and then he got his

      24 buddies in?

      25             MR. SADOCK:    That was Mr. Willis.      And, to expand




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7557 Page 13 of 19



                                                                                 11
       1 on that line of logic, we inherently focused our trial on the

       2 pretrial order, on the jury verdict.         Hence, there's no

       3 prejudice during the trial, not just the settlement and not

       4 just after the fact.      This whole case was on Mr. Willis.

       5             MS. SWEENEY:     Your Honor --

       6             THE COURT:    Yeah, can you agree or disagree?

       7             MS. SWEENEY:     Your Honor, we -- we agree that Mr.

       8 Willis was the one who contacted or who was discussing it with

       9 Chad Martin, but the testimony at trial was that after the

      10 initial conversation, Mr. Tathum was the one who handled all

      11 of the information providing and information receiving with

      12 Plaintiffs.    Moreover, the testimony at trial over and over

      13 and over again was that the very items of evidence that was

      14 contended to contain misrepresentations, the PowerPoint

      15 presentations, the pitch decks, were not drafted or authored

      16 by Mr. Willis.     They were either drafted by a third party or

      17 by Mr. Tathum, which was the reason why Plaintiff wanted

      18 control person liability to be at issue, because they

      19 contended that it was Mr. Tathum who actually made the

      20 representations and that Mr. Willis should be responsible for

      21 them.

      22             MR. ZARCONI:     Your Honor, this is Mike Zarconi.

      23             THE COURT:    Yes.

      24             MR. ZARCONI:     If I could add one point to that.

      25 It's critical to recognize that these two individuals were




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7558 Page 14 of 19



                                                                                 12
       1 jointly and severally liable purely because of their roles as

       2 co-managers of the Hopewell Company.        And so any action that

       3 either one of them did, the other was entirely responsible

       4 for.   And so the finding by the jury that the Plaintiff was

       5 injured in an amount equal to $205,000 would be a finding that

       6 absent the settlement with -- with Mr. Tathum would be equally

       7 enforceable against either of the joint and several

       8 Defendants.    And so here, what the jury has found is that the

       9 Plaintiffs' harm in full, based on all of the evidence that

      10 included Mr. Tathum's representations, was $205,000.            And the

      11 Plaintiffs have already recovered what we believe to be a

      12 portion of that from Mr. Tathum who is one of the joint and

      13 several co-managers equally responsible.

      14             MS. SWEENEY:     And this is Shannon Sweeney --

      15             THE COURT:     Remind me again the breakout of the

      16 205?   Was there logic to that?      Can you remind me about that?

      17             MS. SWEENEY:     This is Shannon Sweeney.       There was

      18 no logic provided by the jury other than that provided in the

      19 hallway after trial as to the $205,000.         And --

      20             THE COURT:     No, but there was a basis in the

      21 evidence.    There was a basis in the evidence for that.

      22             MR. SADOCK:     Your Honor, this is Aaron Sadock.          I

      23 remember during trial at the time at -- myself and Ms. Sweeney

      24 arguing with you the basis for that 205, and we know the basis

      25 was the time line in which that 205 too, place and




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7559 Page 15 of 19



                                                                                 13
       1 representations made by Mr. Willis.

       2              THE COURT:    Yes.   Okay.   And so some -- and so the

       3 jury could -- the evidence could support that the specific

       4 representations made by Willis as to the 205, Mr. Tathum could

       5 have been liable for later claims which the jury didn't effect

       6 as to Mr. Willis.

       7              MS. SWEENEY:    Your Honor, this is Shannon Sweeney.

       8 The tranches of investments that were made by Plaintiffs, the

       9 first was in the amount of $205,000.        Then the very next day

      10 there was a $20,000 investment, and then a month later there

      11 was another $205,000.       If we are to assume that the jury was

      12 determining its -- the injury based on that, it would not make

      13 sense that the jury was discussing or meaning to compensate

      14 for the second tranche of $205,000.        It would have to be the

      15 first one.    And there was no evidence whatsoever, and there is

      16 no evidence that that $205,000 was for anything specifically

      17 said or represented by Mr. Willis.        The evidence showed that

      18 Mr. Tatham was the one doing all of the due diligence.             He was

      19 the one making the representations.        He was the one putting

      20 together the PowerPoint presentations.        And so I disagree

      21 wholeheartedly that that amount of money could be attributed

      22 to Mr. Willis individually or personally.

      23              MR. SADOCK:    Your Honor, may I respond?       This is

      24 Aaron Sadock.

      25              THE COURT:    Yes.




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7560 Page 16 of 19



                                                                                 14
       1             MR. SADOCK:    This whole argument is -- was the

       2 point in the Borges case.      We are talking about speculation

       3 about what the jury was thinking about.         We're talking about

       4 assumptions about what was taking place during the trial.              But

       5 the Borges case talks about the prejudice and goes back that

       6 the Plaintiffs could not address these things with the jury

       7 during trial.    The Defendants made many efforts in the trial

       8 to show that it's not just Willis, look at Tom, and

       9 (indiscernible) what we looked at, other witnesses to try to

      10 save not just Willis.      The jury had every opportunity to hear

      11 side arguments about testimony given, but the jury was never

      12 given the opportunity to say, well, how much should we offset,

      13 how much should be attributable to Mr. Tathum.          None of that

      14 was addressed by the jury.      In fact, (indiscernible) as to

      15 exactly why (indiscernible) denied that motion, including

      16 inherent prejudice.      The jury made a ruling.     They ruled an

      17 amount under the amount sought.       And to -- to allow it to be

      18 offset would create an inherent injustice to the Plaintiffs.

      19 It would have been way too much speculation on what the jury

      20 would have done.

      21             THE COURT:    Does anybody else have any additional

      22 argument or responses?

      23              MS. MCKNIGHT:    Yes, your Honor.     This is Bonnie --

      24 Shannon, if you don't mind me just adding onto what Aaron just

      25 said.




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7561 Page 17 of 19



                                                                                 15
       1             MS. SWEENEY:     Sure.

       2             MS. MCKNIGHT:     This is Bonnie McKnight.       Thank you.

       3              THE COURT:    You may.     You're welcome.

       4             MS. MCKNIGHT:     I appreciate it.     Thank you, your

       5 Honor.

       6             Just to add onto what Mr. Sadock has raised

       7 regarding one of the things that the Defense Counsel raises is

       8 , you know, mixing facts regarding the control person

       9 liability here, and I think it's really important, as your

      10 Honor has noted earlier, to distinguish the different conduct

      11 between Mr. Willis, Mr. Tathum.         And also I want to raise PBT

      12 Management.    They haven't raised PBT Management at all.           PBT

      13 Management's role, as laid out in the complaint, is separate

      14 as well completely from the conduct of Mr. Willis.            And so,

      15 you know, the Defense conveniently glosses over that.

      16             The other clarifying point I wanted to make is that

      17 Mr. Stanley acted on behalf of Mr. Willis, and the testimony

      18 supports from trial that, you know, Mr. Willis was ultimately

      19 the shot caller.     Supporting that the different actions by Mr.

      20 Willis and Mr. Tathum and anyone else are separate and,

      21 therefore, are not indivisible as the Defense is stating.

      22             So that's what I wanted to add.        Thank you.

      23             THE COURT:     Any reply?

      24             MS. SWEENEY:     Yes, your Honor.    This is Shannon

      25 Sweeney.    If you look at the third amended and restated




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7562 Page 18 of 19



                                                                                 16
       1 company agreement of Hopewell Pilot Project, LLC, which is

       2 Exhibit G to my declaration of this motion, and it was Exhibit

       3 D at trial, Section 6.3 was the one that makes Willis and

       4 Tathum jointly and severally liable and responsible for all

       5 conduct, all decisions, all representations made by Hopewell.

       6 So the -- the evidence is not that Mr. Willis by himself was

       7 responsible for statements made by Mr. Stanley.

       8             The evidence, according to that document, the

       9 governing document of Hopewell, is that both Tathum and Willis

      10 are responsible for all statements made on behalf of Hopewell.

      11             THE COURT:    All right.    Thank you.

      12             The Court will submit the motion.

      13             ALL:   Thank you, your Honor.

      14       (Proceedings concluded.)

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                                Echo Reporting, Inc.
Case 3:17-cv-00079-H-LL Document 251 Filed 06/19/20 PageID.7563 Page 19 of 19



                                                                                 17
       1             I certify that the foregoing is a correct

       2 transcript from the electronic sound recording of the

       3 proceedings in the above-entitled matter.

       4

       5 /s/Jordan Keilty                 6/19/20
         Transcriber                       Date
       6
         FEDERALLY CERTIFIED TRANSCRIPT AUTHENTICATED BY:
       7

       8 /s/L.L. Francisco
         L.L. Francisco, President
       9 Echo Reporting, Inc.

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                                Echo Reporting, Inc.
